Exhibit 99.1 Aimmune Therapeutics Announces First Quarter 2016 Financial Results and Provides Corporate Update BRISBANE, California, May 16, 2016 — Aimmune Therapeutics, Inc. (Nasdaq:AIMT), a biopharmaceutical company developing CODIT™ (Characterized Oral Desensitization ImmunoTherapy) treatments for life-threatening food allergies, today announced financial results for the first quarter of 2016 and provided a corporate update. The company’s lead product candidate, AR101, is currently the subject of a Phase 3 clinical study, PALISADE, in peanut-allergic individuals ages 4-55 years. “We made significant progress in the first quarter of 2016 highlighted by commencing enrollment in PALISADE and reporting positive new data from our Phase 2 studies of AR101,” said Aimmune CEO Stephen Dilly, M.B.B.S., Ph.D. “We are seeing high enthusiasm for PALISADE from our clinical investigators in the U.S., Canada, and Europe. In PALISADE, we hope to confirm at a much larger scale the results of our Phase 2 trials, which demonstrated that AR101 was generally well tolerated and provided a robust and clinically relevant level of desensitization to peanut protein. Target enrollment of 500 patients is on track to complete in the second half of this year, and we expect top-line data in the second half of 2017. “Potentially the most exciting new finding from our Phase 2 trials, which we recently announced, was the very clear partitioning of patient outcomes based on pre-treatment baseline peanut-specific IgE (psIgE) levels. Allergists routinely use psIgE as a diagnostic tool for peanut allergy and we believe that having a simple predictive test for treatment response could ultimately transform the way allergists make treatment decisions with AR101. We are eager to see if this pattern will be confirmed in PALISADE, in which psIgE is included as a pre-specified analysis, and we are accelerating plans for additional clinical research to explicitly evaluate psIgE as a predictive biomarker. We are making this strategic decision now with the goal of being in position to fully leverage the powerful implications of having a predictive biomarker at the time of commercialization. Our mission is to successfully develop and market the first product for treating peanut-allergic children, adolescents, and adults, and we continue to target submission of a Biologics Licensing Application to the U.S. Food and Drug Administration in 2018. “We look forward to reporting on our progress with AR101 in the coming months, and, in the near term, we are very pleased to have the opportunity to present additional Phase 2 data highlighting favorable long-term tolerability of low-dose oral AR101 after one year of therapy as part of a late-breaking abstract session in June at the 2ongress.” Late-Breaking Oral Abstract Session at EAACI Aimmune will present an abstract (#2362) titled “Safety and tolerability of AR101, an oral immunotherapy (OIT) pharmaceutical formulation for peanut allergy, after more than one year of treatment” at the European Academy of Allergy and Clinical Immunology Congress (EAACI) 2016 in Vienna, Austria, during a Late-Breaking Oral Abstract Session on June 13, 2016. AR101 Highlights Phase 3 PALISADE Trial Enrolling. In January 2016, Aimmune enrolled the first patient in the pivotal Phase 3 PALISADE (Peanut ALlergy oral Immunotherapy Study of Ar101 for DEsensitization in children and adults) trial. PALISADE’s primary endpoint is the proportion of patients who are able to tolerate a cumulative amount of at least 1,043 mg of peanut protein (equivalent to approximately three to four peanuts) at 12 months after initiation of therapy. Positive Phase 2 Results Reported at AAAAI: In March 2016, Aimmune reported positive follow-on Phase 2 results at the American Academy of Allergy, Asthma & Immunology (AAAAI) Annual Meeting demonstrating that the robust desensitization achieved in ARC001 was also achieved in a second cohort of patients in ARC002. Taken together, the Phase 2 studies showed that 90 percent of patients who completed nine months of AR101 therapy (corresponding to 65 percent on an intent-to-treat basis with N55) were able to tolerate ingestion of a cumulative amount of 1,043 mg of peanut protein. Further, AR101 was generally well tolerated with approximately 90 percent of symptoms being mild and 80 percent of patients completing treatment. Key Biomarker Data Reported at FARE Research Retreat: In April 2016, the company reported biomarker data from its Phase 2 trials of AR101 at the annual Food Allergy Research and Education (FARE) Research Retreat. All 55 patients who entered the ARC001 and ARC002 Phase 2 trials had documented psIgE values at pre-treatment baseline: 28 had values above 100 kUA/l and 27 had values of 100 kUA/l or less. In the 27 patients with psIgE ≤100 kUA/l, there were no treatment-related withdrawals, no serious adverse events, and no epinephrine use, and all patients met the primary endpoint at the double-blind, placebo-controlled food challenge administered at the end of up-dosing. There was a single withdrawal from this group due to non-clinical issues. Conversely, in the 28 patients from the higher psIgE group, there were 10 treatment-related withdrawals and one patient failed the exit challenge, giving an overall treatment success rate of 61 percent in this group. In a separate presentation at the Research Retreat, Erik Wambre, Ph.D., of the Benaroya Research Institute (BRI) discussed research from his lab focusing on peanut-specific Th2 lymphocytes. His talk included data from a small pilot study of participants in Aimmune’s Phase 2 trials, which he previously presented at AAAAI in March. In these preliminary studies, activated peanut-specific Th2 cells were greatly reduced in the blood of subjects receiving active treatment, but not placebo, suggesting that AR101 specifically modulated key lymphocyte populations responsible for peanut allergy. Aimmune and BRI have an ongoing partnership and plan to expand these and other related studies during the Phase 3 PALISADE trial, with generous support from the Immune Tolerance Network. Academic Research Collaborations: As part of the company’s commitment to advancing the field of food allergy research, Aimmune plans to increase its involvement in academic research collaborations, particularly in areas that may require longer-term studies or investigate patient populations outside the scope of Aimmune’s core development plan for AR101. Recent discussions with key thought leaders have highlighted the potential for incorporating AR101, as a well-characterized oral immunotherapy agent, into multiple lines of research that address a number of important questions including better patient characterization across different populations, early intervention in young children at risk of becoming peanut-allergic, and sequencing of different treatment modalities with AR101. Anticipated Milestones Pivotal Phase 3 PALISADE Trial of AR101: Aimmune expects to (1) complete enrollment in the second half of 2016; (2) complete up-dosing of patients in first half of 2017; and (3) complete trial in the second half of 2017. Additional Clinical Trials: Aimmune is planning to conduct additional clinical studies of AR101 in additional clinical contexts or across specific patient populations, to validate predictive biomarkers for treatment response, and to quantify the health economic impact in a number of clinical settings. This plan expands on the previously announced nucleus of studies: ARC004, an open-label rollover trial from PALISADE, expected to begin in the fourth quarter of 2016; and ARC005, a pediatric study that will include children ages 1-3, expected to begin in the second half of 2017. Additional Product Candidates: Aimmune is developing new product candidates for other life-threatening food allergies leveraging its proprietary CODIT™ approach. The company has initially focused on egg allergy and recently determined that further product development is required. The company now expects to submit an Investigational New Drug Application for a second food allergy program in 2017, which could be egg or another food allergy program. First Quarter 2016 Financial Results For the first quarter of 2016, net loss was $15.5 million, compared to net loss of $3.4 million for the comparable period in 2015. On a per share basis, net loss for the first quarter of 2016 was $0.37, compared to net loss per share of $0.81 for the comparable period in 2015. The weighted average shares outstanding for the quarter ended March 31, 2016, were 41.7 million shares, compared to 4.3 million shares for the comparable period in 2015. On August 5, 2015, Aimmune completed its initial public offering (IPO), at which time its Series A and Series B preferred stock was converted to common stock. Research and development expenses were $10.0 million for the first quarter of 2016, compared to $2.1 million for the comparable period in 2015. This increase was primarily due to increased clinical trial and contract manufacturing costs and additional personnel-related costs, which include stock-based compensation expense, to support the pivotal Phase 3 trial of AR101. General and administrative expenses were $5.7 million for the first quarter of 2016, compared to $1.4 million for the comparable period in 2015. This increase was primarily due to additional personnel-related costs, including stock-based compensation expense, to support the company’s growth and increased professional services costs incurred as a result of being a publicly traded company. Cash, cash equivalents and investments totaled $187.0 million at March 31, 2016, compared to $199.8 million at December 31, 2015. Total cash, cash equivalents and investments at March 31, 2016, decreased primarily as a result of cash used in operations. 2016 Financial Guidance Aimmune is reaffirming its 2016 financial guidance as follows: Year Ending December 31, 2016 GAAP Research and development expenses(1) $40 million – $45 million GAAP General and administrative expenses(1) $25 million – $30 million Capital expenditures Approximately $10 million (1) Includes stock-based compensation expenses of: Research and development $4 million–$4.5 million General and administrative $5 million–$6 million About Food Allergies
